Citation Nr: 1548836	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected chronic prostatitis with chronic pelvic pain syndrome.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for diabetic nephropathy, to include as secondary to herbicide exposure and/or chronic prostatitis with chronic pelvic pain syndrome.

4. Entitlement to service connection for diabetes mellitus type 2, to include as secondary to herbicide exposure.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or service-connected chronic prostatitis with chronic pelvic pain syndrome.

6. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A February 2012 rating decision denied the Veteran's claims of entitlement to an increased rating for his service-connected prostatitis and a TDIU. A November 2014 rating decision denied the Veteran's claims of entitlement to service connection for diabetic nephropathy, diabetes mellitus, type 2, and SMC based on loss of use of a creative organ, and whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

At the time of the Veteran's September 2013 Substantive Appeal, as to his claims of entitlement to an increased rating for his service-connected prostatitis and a TDIU, he declined to be heard by the Board. However, at the time of his June 2015 Substantive Appeal, as to his claims of claims of entitlement to service connection for diabetic nephropathy, diabetes mellitus, type 2, and SMC based on loss of use of a creative organ, and whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, he elected to be heard by the Board at a Travel Board hearing at his RO. The Board thus finds that the Veteran is entitled to be heard by the Board as to all of his appealed claims based on his most recent Substantive Appeal.

In July 2015, the Veteran submitted a statement in response to a July 2015 notification letter from the AOJ informing him that he had been placed on the waiting list for a Travel Board hearing; he asserted that he would like instead to be heard by the Board via video-conference. On remand, the Veteran should be scheduled for such.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge. The Veteran and his representative should be provided written confirmation of the location, date, and time of the video-conference hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




